Order, entered on April 19, 1960, striking the second and third defenses pursuant to rule 109 of the Rules of Civil Practice, unanimously reversed, on the law, and the defenses reinstated, with $20 costs and disbursements to the appellants. To the extent that the plaintiff-respondent relies upon the unexecuted term of the partnership agreement alleged in the complaint, the defendants-appellants may be entitled to rely upon the Statute of Frauds. Whether and to what extent the plain tiff-respondent may be entitled to relief on the basis of the good will of the partnership will be best determined upon the full development of the relevant facts on the trial of this action. Concur — Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ.